Name: Commission Regulation (EEC) No 2025/90 of 16 July 1990 amending Regulation (EEC) No 1562/85 laying down detailed rules for the application of measures to encourage the processing of oranges and the marketing of products processed from lemons
 Type: Regulation
 Subject Matter: food technology;  civil law;  marketing
 Date Published: nan

 17. 7. 90No L 184/ 12 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2025/90 of 16 July 1990 amending Regulation (EEC) No 1562/85 laying down detailed rules for the application of measures to encourage the processing of oranges and the marketing of products processed from lemons THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2601 /69 of 18 December 1969 laying down special measures to encourage the processing of certain varieties of oranges ('), as last amended by Regulation (EEC) No 3848/89 (2), and in particular Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 1035/77 of 17 May 1977 laying down special measures to encou ­ rage the marketing of products processed from lemons (3), as last amended by Regulation (EEC) No 1 199/90 (4), and in particular Article 1 (3) thereof, Whereas Article 12 of Commission Regulation (EEC) No 1562/85 (% as last amended by Regulation (EEC) No 2987/89 (6), provides that processors are to submit applica ­ tions for financial compensation to the competent body in the Member State within 30 days at the latest following the end of processing operations ; whereas administrative requirements in certain Member States make it difficult to comply with that time limit ; whereas the latter should be extended to 60 days and the necessary adaptations should be made ; Whereas, so that the intervention threshold system for lemons operates properly, the quantities of lemons deli ­ vered for processing pursuant to Regulation (EEC) No 1035/77 between 1 March in one year and 28/29 February in the following year must be known ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1562/85 is hereby amended as follows : 1 . In Article 12 ( 1 ) and (2), '30 days' is replaced by '60 days'. 2. Article 20 is amended as follows : 1 . The introductory phrase is replaced by the follo ­ wing : 'Each Member State shall notify to the Commission no later than three months after the end of the marketing year for each product 2. The following subparagraph is added after point 7 : 'Each Member State shall notify to the Commission by 31 March at the latest of each year the quantities of lemons delivered for processing between 1 March of the preceding year and 28/29 February of the current year pursuant to Regulation (EEC) No 1035/77 Article 2 For the 1989/90 marketing year, applications for the gran ­ ting of financial compensation shall be submitted no later than :  15 July 1990 for mandarins, satsumas and Clemen ­ tines,  31 July 1990 for lemons. Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 1990. For the .Commission Ray MAC SHARRY Member of the Commission (') OJ No L 324, 27 . 12. 1969, p. 21 . (2) OJ No L 374, 22. 12. 1989, p. 6. (3) OJ No L 125, 19 . 5 . 1977, p. 3 . 0 OJ No L 119, 11 . 5 . 1990, p. 61 . 0 OJ No L 152, 11 . 6 . 1985, p. 5 . (6) OJ No L 286, 4. 10 . 1989, p. 10 .